Glabk, C. J.,
concurs in the result and also in the principle presented for decision that in the construction of a will “a portion of the estate going over to a survivor upon the death of the primary devisee vests absolutely in the survivor, and is no longer subject to the original limitations of the will,” but does not concur in the holding that but for the assent of W. R. Johnston the entire share of Franklin Gr. Johnston would have gone to him, and would not have been divided between himself and the children of his two sisters.
Section 5 of the will reads as follows: “In the event of the death of either of my children without leaving a child or children surviving, his or her portion is to be equally divided between those surviving; and upon the death of any one of my children leaving a child or children surviving, his or her portion of my estate shall be divided among the issue of such deceased child, such division to be made per stirpes, each of my children being allowed to hold and enjoy his or her portion of my estate during his or her life.”
The, provision that upon any. child dying childless that share “is to> be equally divided between those surviving,” is not restricted to the testator’s children then surviving, for the sentence proceeds “and upon the death of any one of my children leaving a child or children surviving, his or her portion of my estate shall be divided among the issue of such deceased child, such division to be made per stirpes.”
It would seem from this that the intent of the testator was that if any of his children should die childless, such share should go to the surviving children, and to the'children of those who are dead, leaving-children, per stirpes. It is true, the ruling upon this question is not necessary, and is, so to speak, obiter dictum, but if acquiesced in, it. may be quoted as a precedent to trouble us in some other case.